Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment (1/31/21) is supported by the original disclosure and overcomes all previous rejections.
The previous restriction has been withdrawn. Claims 4-6 and 8-19 have been rejoined.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-2 and 4-19 is(are) allowable over the closest prior art: Jiang et al. (RSC Adv., 2015, 5, 98508).
Jiang (abs., fig. 1-4, synthesis of azo-PPor-3, Table 1) discloses an adsorbent comprising azo-PPor-3:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The pore size is 0.7-5 nm and surface area is 587 or 732 m2g-1.  Jiang is silent on the claimed repeating unit.  However, the monomer ratio is 2:1, close to the ratio of instant [0082].  The same solvent DMF and excessive catalyst KOH have been used. The reaction is carried out at the same temperature (150 °C), time (24 hrs.) in nitrogen, and dried in vacuum. 
However, Jiang fails to disclose the claimed structures of amended claim 1.
Therefore, claims 1-2 and 4-19 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766